        Case 1:20-cv-10617-WGY Document 84 Filed 04/14/20 Page 1 of 6



                      UNITED STATES DISTRICT COURT FOR THE
                           DISTRICT OF MASSACHUSETTS



MARIA ALEJANDRA CELIMEN SAVINO,
JULIO CESAR MEDEIROS NEVES, and all
those similarly situated,
                                             Case No. 1:20-cv-10617 WGY
                   Petitioners-Plaintiffs,

              v.

STEVEN J. SOUZA,

Respondent-Defendant.



               BRIEFING ON INDIVIDUAL APPLICATIONS FOR BAIL
                         WEDNESDAY, APRIL 15, 2020



      1.   Gomes, Marcio
      2.   Miranda-Castillo, Luis
      3.   Kirkpatrick, Kevin
      4.   Monteiro, Alessandro
      5.   Santos-Cabrera, Melchor
      6.   Velasquez-Hernandez, Oscar
      7.   Lima, Jucinei
      8.   Sanchez, Juan
      9.   Dias, Amiry
           Case 1:20-cv-10617-WGY Document 84 Filed 04/14/20 Page 2 of 6



                                                INTRODUCTION

         Plaintiffs respectfully submit this briefing on the individual applications for bail that are

scheduled for the Court’s consideration on April 15, 2020. Information that is common to a

number of applications (e.g., briefing on CDC high-risk medical conditions) has previously been

filed with this Court, see ECF 52, 56, 65, 74, 78, 81, and is incorporated herein by reference.

The individualized briefings that are attached hereto as Exhibits 1-4 and 6-8 refer to this

information as it may be relevant to particular individuals, and also include the following

information for each individual: a) Biographical Information; b) Medical Condition; c) Plans For

Transportation/Lodging If Released; d) Criminal History; and e) Immigration History.1

         Plaintiffs have omitted substantive briefing for Melchor Santos-Cabrera (#5) and Amiry

Dias (#9). It is Plaintiffs’ understanding that Mr. Santos-Cabrera has been released. Plaintiffs

submitted briefing on Amiry Dias on a prior date, see ECF 78, as Mr. Dias also appeared as #6

on the Court’s April 13, 2020 list.

                                             PENDING MATTERS

         Plaintiffs’ Motion to Add Individual to Subclass 1, ECF 40 (regarding misclassification

of named Plaintiff Maria Alejandra Celimen Savino due to error on government spreadsheet) has

been fully briefed and remains pending.

         Plaintiffs have also requested that Defendants provide an updated spreadsheet to both the

Court and Plaintiffs, reflecting the current population of BCHOC.

         Plaintiffs are in receipt of Defendant’s Motion to Stay Further Releases, ECF 82, which

Plaintiffs oppose. Plaintiffs hope that the Court will continue to rule on individual applications


1
  As with previous filings, if the Court determines that there are certain records or additional evidence that is needed,
or wishes the included material to be presented in a different format, Plaintiffs respectfully request that the Court so
inform counsel, so that we may attempt to provide it to the Court expeditiously.



                                                           2
             Case 1:20-cv-10617-WGY Document 84 Filed 04/14/20 Page 3 of 6



for bail while Defendant’s Motion is pending. In recognition of the urgency of the situation,

Plaintiffs currently plan to file their Opposition to Defendant’s Motion by 9:00 am on Thursday,

April 16, 2020.

                      COMMON ISSUES IN INDIVIDUALIZED BRIEFINGS

      I.       The COVID-19 Pandemic Continues to Escalate in Massachusetts.

                                        COVID-19 Deaths (MA)                    COVID-19 Cases (MA)2

    March 27, 2020 (Date of        35                                         3240
    Complaint Filing)

    April 14, 2020                 957 (increase of 113 in last 24            28,163 (increase of 1,296 in
                                   hours)                                     last 24 hours)



Although Defendant states that there are “no cases of COVID-19” in the detainee population, see

ECF 83, this is unfortunately unknown, as there is apparently no testing of the detainee

population. An unknown number of facility staff have been tested, and at least four have now

reportedly tested positive.3 Defendant has to date not responded to Plaintiffs’ discovery requests

seeking further information on testing protocols and results for class members and facility staff.

      II.      Travel Restrictions Make Deportation of Certain Class Members Unlikely.

            As previously briefed, see ECF 56, the unprecedented threat of COVID-19 has driven

countries around the world to close their borders in an attempt to slow the spread of the

virus, calling into question the ability of ICE to effectuate the removal of foreign nationals to

countries with broad restrictions in place. As a result, ICE as a practical matter is unable to

deport many individuals who are subject to a final order of removal, leaving them at a


2
 Source: https://www.mass.gov/info-details/covid-19-cases-quarantine-and-monitoring.
3
 See Fourth staff member at Bristol County prison tests positive for coronavirus, The Sun Chronicle (April 14,
2020), available at https://www.thesunchronicle.com/news/coronavirus/fourth-staff-member-at-bristol-county-
prison-tests-positive-for-coronavius/article_50a8fd5c-157c-5284-92c4-d8b4eb23dbb4.html


                                                         3
          Case 1:20-cv-10617-WGY Document 84 Filed 04/14/20 Page 4 of 6



heightened risk of exposure to COVID-19 due to the prolongation of their detention with no

clear end in sight.

        To the list of countries that have suspended arrival of incoming passengers and

effectively closed their borders,4 Plaintiffs add an additional country that is relevant to a class

member on today’s list for consideration. Panama has suspended all international and domestic

commercial air flights.5



                                              CONCLUSION

        Plaintiffs submit that for the foregoing reasons, as well as the specific reasons laid out in

the attached individualized briefings, this Court should grant the release of Marcio Gomes, Luis

Miranda-Castillo, Kevin Kirkpatrick, Alessandro Monteiro, Oscar Velasquez-Hernandez, Jucinei

Lima, Juan Sanchez, Amiry Dias, and Maria Alejandra Celimen Savino.


April 14, 2020
Respectfully Submitted,

                                                                                        /s/ Oren Sellstrom
                                                                              Oren Nimni (BBO #691821)
                                                                           Oren Sellstrom (BBO #569045)
                                                                         Lauren Sampson (BBO #704319)
                                                                                 Ivan Espinoza-Madrigal†
                                                                                 Lawyers for Civil Rights
                                                                         61 Batterymarch Street, 5th Floor
                                                                                        Boston, MA 02110
                                                                                            (617) 988-0606
                                                                         onimni@lawyersforcivilrights.org

                                                                         Grace Choi, Law Student Intern*
                                                                       Kayla Crowell, Law Student Intern*

4
  Plaintiffs’ previous briefing covered the following countries: Dominican Republic, Democratic Republic of the
Congo (DRC), Peru, Iraq, South Africa, Cape Verde, Guatemala, Honduras, Venezuela, Ecuador, Trinidad and
Tobago, St. Lucia, Kenya, Colombia, El Salvador, India, and Liberia.
5
  See U.S. EMBASSY IN PANAMA, COVID-19 Panama Information, available at https://pa.usembassy.gov/covid-19-
information/


                                                       4
          Case 1:20-cv-10617-WGY Document 84 Filed 04/14/20 Page 5 of 6



                                                           Laura Kokotailo, Law Student Intern*
                                                             Aseem Mehta, Law Student Intern*
                                                            Alden Pinkham, Law Student Intern*
                                                                Bianca Rey, Law Student Intern*
                                                                Megan Yan, Law Student Intern*
                                                                                 Reena Parikh†
                                                               Michael Wishnie (BBO# 568654)
                                                    Jerome N. Frank Legal Services Organization
                                                                              P.O. Box 209090
                                                                         New Haven, CT 06520
                                                                         Phone: (203) 432-4800
                                                                 michael.wishnie@ylsclinics.org




†
 Admitted pro hace vice.
* Motion for law student appearances pending.


                                                5
         Case 1:20-cv-10617-WGY Document 84 Filed 04/14/20 Page 6 of 6



                                 CERTIFICATE OF SERVICE

        I hereby certify that, on April 14, 2020 a copy of the foregoing document was filed
electronically and served by mail on anyone unable to accept electronic filing. Notice of this
filing will be sent by email to all parties by operation of this court’s electronic filing system or by
mail to anyone unable to accept electronic filing as indicated on the Notice of Electronic Filing.
Parties may access this filing through the court’s CM/ECF system.


Date: April 14, 2020

__/s/ Oren Sellstrom_______________
Oren Sellstrom (BBO #569045)




                                                  6
